EXHIBIT 10.1

THIRD AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of this 24th day
of November, 2015, by and between LIFETIME BRANDS, INC., a Delaware corporation
(the “Employer”), and RONALD SHIFTAN (the “Executive”).

WITNESSETH:

WHEREAS, Employer and Executive entered into an Amended and Restated Employment
Agreement dated as of August 10, 2009 (the “First Amended and Restated
Employment Agreement”);

WHEREAS, Employer and Executive entered into an Amendment of Amended and
Restated Employment Agreement dated as of November 9, 2010, amending the First
Amended and Restated Employment Agreement (the “November 9, 2010 Amendment);

WHEREAS, Employer and Executive entered into a Second Amended and Restated
Employment Agreement dated as of December 20, 2012, amending and restating the
First Amended and Restated Employment Agreement as amended by the November 9,
2010 Amendment (the “Second Amended and Restated Employment Agreement”); and

WHEREAS, Employer and Executive desire to further amend and restate the Second
Amended and Restated Employment Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree that as of January 1, 2016 (the
“Effective Date”) the Second Amended and Restated Employment Agreement is hereby
amended and restated as follows:

1. Employment and Duties

(a) General. Effective as of the Effective Date, the Employer shall continue to
employ the Executive as the Vice Chairman and Chief Operating Officer of the
Employer, and the Executive agrees upon the terms and conditions herein set
forth to continue to be employed by the Employer. In such capacity, the
Executive shall report directly to the Chief Executive Officer of the Employer.
The Executive shall perform all of the duties normally accorded to such
position, as directed by the Employer.

(b) Services. For so long as the Executive is employed by the Employer, the
Executive shall perform his duties faithfully and shall devote his full business
time, attention and energies to businesses of the Employer, and while employed,
shall not engage in any other business activity that is in conflict with his
duties and obligations to the Employer.

 

1



--------------------------------------------------------------------------------

(c) No Other Employment. During the Term, the Executive shall not, directly or
indirectly, render services to any other person or organization for which he
receives compensation; provided, however, that upon the receipt of the Board’s
prior written approval to be granted in its sole discretion, which approval
shall not unreasonably be withheld, the Executive may accept an election to the
board of directors of no more than two other companies without being deemed to
have violated Section 1(b) hereof, provided that such activities do not
otherwise conflict with his duties and obligations to the Employer. No such
approval will be required if the Executive seeks to perform services without
direct compensation therefore in connection with the management of personal
investments or in connection with the performance of charitable and civic
activities, provided that such activities do not contravene the provisions of
Section 1(b) and Section 5 thereof.

(d) Board Membership. The Executive is currently Vice Chairman and a member of
the Board of Directors of the Employer. The Employer shall recommend that
Executive be nominated for re-election to the Board and be re-elected Vice
Chairman of the Board annually during the Term. Upon request by the Employer at
the end of the Term, or upon notice given by the Employer or Executive of the
intention not to extend the Term, the Executive shall resign his membership on
the Board of Directors and resign as Vice Chairman at the time he is no longer
employed by the Employer.

2. Term of Employment. The term of the Executive’s employment under this
Agreement (the “Term”) shall commence on the Effective Date and continue until
December 31, 2018, unless his employment is sooner terminated pursuant to the
provisions of Section 4 hereof; provided, however, that commencing on
December 31, 2018 and on each anniversary of that date thereafter, the Term
shall be extended for an additional one year period unless either party gives
notice of the intention not to extend the Term at least 180 days prior to
December 31, 2018 or any such anniversary date in which case the Term shall
terminate on December 31, 2018 or such anniversary date, as the case may be.

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Employer shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for all services rendered
hereunder:

(a) Salary. As of the Effective Date, the Employer shall pay to the Executive a
base salary (the “Salary”) at an annual rate of $650,000. The Salary shall be
payable to the Executive in accordance with the normal payroll practices of the
Employer as are in effect from time to time.

(b) Bonuses. For the year ending December 31, 2015 and each year during the
Term, the Executive shall receive bonuses determined as follows:

 

2



--------------------------------------------------------------------------------

  (i) Bonuses for 2015. For the year ending December 31, 2015, the Executive
shall receive bonuses determined as follows:

 

  (A) Annual Adjusted IBIT Performance Bonus. The Compensation Committee of the
Board of Directors of the Employer (the “Compensation Committee”) prepared an
Adjusted IBIT Performance Bonus Table for 2015 (a copy of which is attached as
Exhibit A), which is similar to the 2014 Adjusted IBIT Performance Table which
was delivered to the Executive by the Compensation Committee (the “2015 Adjusted
IBIT Performance Bonus Table”) in that (a) the Adjusted IBIT to be achieved by
the Employer for the Executive to obtain 100% of the target bonus is based on
the annual budget for such year as prepared by the management of the Employer
and discussed by the management of the Employer with the Board of Directors of
the Employer and (b) the target bonus payable upon achieving 100% of the target
Adjusted IBIT for such year is 90% of the salary payable to the Executive for
such year. Similarly, the threshold Adjusted IBIT for the year ending
December 31, 2015 will be 50% of the target Adjusted IBIT for such year which,
if achieved, would entitle the Executive to receive 50% of the target bonus for
such year consistent with the 2015 Adjusted IBIT Performance Bonus Table.
Similarly, the maximum Adjusted IBIT for such year is 200% of the target
Adjusted IBIT for such year which, if achieved, would entitle the Executive to
receive 200% of the target bonus for such year consistent with the 2015 Adjusted
IBIT Performance Bonus Table.

Notwithstanding anything to the contrary contained in this Agreement, the
Adjusted IBIT Performance Bonus for 2015 will be zero if the Adjusted IBIT
achieved by the Employer for such year is less than the threshold Adjusted IBIT
for such year, and in no event will the Adjusted IBIT Performance Bonus for such
year be more than the maximum target bonus for such year even if the Adjusted
IBIT achieved by the Employer for such year exceeds the maximum Adjusted IBIT
for such year.

The Employer shall pay in the year commencing January 1, 2016 to the Executive
the Adjusted IBIT Performance Bonus earned by the Executive for the year ending
December 31, 2015 within ten days of the Employer filing with the Securities and
Exchange Commission its Annual Report on Form 10-K for such year; provided,
however if the date established by the Internal Revenue Service (the “IRS
Payment Date”) by which such payment must be made in order for the Employer to
deduct the amount of the Adjusted IBIT Performance Bonus for such year is
earlier, the

 

3



--------------------------------------------------------------------------------

Employer shall pay, (y) if the Employer can determine such amount by the IRS
Payment Date, such amount prior to the IRS Payment date or (z) if the Employer
cannot determine such amount by the IRS Payment Date, 90% of the Employer’s good
faith estimate of such amount by the IRS Payment Date and the balance, if any,
as soon thereafter as the Employer can determine such amount. If, however, 90%
of the Employer’s good faith estimate of such amount is more than the Adjusted
IBIT Performance Bonus for such year, the Executive shall promptly return such
excess to the Employer as soon as the Employer shall notify the Executive of the
amount of such excess

The bonus payable by the employer to the Executive pursuant to this clause
(A) shall be awarded under and subject to the terms of the Employer’s 2000
Incentive Bonus Compensation Plan (the “Plan”); provided, however, if the
Employer shall determine that such bonus would not qualify under the terms of
the Plan, the Employer shall use its best efforts to amend the Plan so that such
bonus would qualify under the terms of the Plan provided further, however, if
the Employer is unable to so amend the Plan, the Employer shall enter into
another financial arrangement with the Executive to provide the Executive with
the same economic benefit, on an after-tax basis, as the Executive would have
received if such bonuses had qualified under the terms of the Plan

 

  (B) Annual Individual Goal Bonus. For the year ending December 31, 2015, the
Executive shall be entitled to receive an Annual Individual Goal Bonus equal to
15% of his Salary for such year based on meeting the individual measurable
objectives for such year set by the Chief Executive Officer of the Employer and
monitored by the Compensation Committee of the Board of Directors. If the
Executive meets at least 50% of such objectives, he shall be entitled to an
Annual Individual Goal Bonus for such year equal to 7.5% of his Salary for such
year. If the Executive meets less than 50% of such objectives, he shall not be
entitled to receive any Annual Individual Goal Bonus for such year.

 

  (ii) Bonuses for 2016 and Years Thereafter For each year during the Term
commencing with the year ending December 31, 2016, the Employer shall pay to the
Executive bonuses determined as follows:

 

  (A)

Annual Adjusted IBIT Performance Bonus. The Compensation Committee will prepare
an Adjusted IBIT Performance Bonus Table for such year which shall be similar to
the 2015 Adjusted IBIT Performance Table in that (a) the Adjusted IBIT to be
achieved by the Employer for the Executive to obtain 100% of the

 

4



--------------------------------------------------------------------------------

  target bonus will be based on the annual budget for such year as prepared by
the management of the Employer and discussed by the management of the Employer
with the Board of Directors of the Employer and (b) the target bonus payable
upon achieving 100% of the target Adjusted IBIT for such year will be 90% of the
Salary payable to the Executive for such year. Similarly, the threshold Adjusted
IBIT for such year will be 50% of the target Adjusted IBIT for such year which,
if achieved, would entitle the Executive to receive 50% of the target bonus for
such year consistent with the Adjusted IBIT Performance Bonus Table for such
year. Similarly, the maximum Adjusted IBIT for such year will be 200% of the
target Adjusted IBIT for such year which, if achieved, would entitle the
Executive to receive 200% of the Salary payable to the Executive for such year
consistent with the Adjusted IBIT Performance Bonus Table for such year.

Notwithstanding anything to the contrary contained in this Agreement, the
Adjusted IBIT Performance Bonus for any such year will be zero if the Adjusted
IBIT achieved by the Employer for such year is less than the threshold Adjusted
IBIT for such year, and in no event will the Adjusted IBIT Performance Bonus for
such year be more than the maximum target bonus for such year even if the
Adjusted IBIT achieved by the Employer for such year exceeds the maximum
Adjusted IBIT for such year.

The Employer shall pay in the immediate following year to the Executive the
Adjusted IBIT Performance Bonus earned by the Executive for such preceding year
within ten days of the Employer filing with the Securities and Exchange
Commission its Annual Report on Form 10-K for such preceding year; provided,
however if the date established by the Internal Revenue Service (the “IRS
Payment Date”) by which such payment must be made in order for the Employer to
deduct the amount of the Adjusted IBIT Performance Bonus for such year is
earlier, the Employer shall pay, (y) if the Employer can determine such amount
by the IRS Payment Date, such amount prior to the IRS Payment date or (z) if the
Employer cannot determine such amount by the IRS Payment Date, 90% of the
Employer’s good faith estimate of such amount by the IRS Payment Date and the
balance, if any, as soon thereafter as the Employer can determine such amount.
If, however, 90% of the Employer’s good faith estimate of such amount is more
than the Adjusted IBIT Performance Bonus for such year, the Executive shall
promptly return such excess to the Employer as soon as the Employer shall notify
the Executive of the amount of such excess

 

5



--------------------------------------------------------------------------------

The bonuses payable by the employer to the Executive pursuant to this clause
(A) shall be awarded under and subject to the terms of the Employer’s 2000
Incentive Bonus Compensation Plan (the “Plan”); provided, however, if the
Employer shall determine that such bonuses would not qualify under the terms of
the Plan., the Employer shall use its best efforts to amend the Plan so that
such bonuses would qualify under the terms of the Plan; provided further,
however, if the Employer is unable to so amend the Plan, the Employer shall
enter into another financial arrangement with the Executive to provide the
Executive with the same economic benefit, on an after-tax basis, as the
Executive would have received if such bonuses had qualified under the terms of
the Plan

 

  (B) Annual Individual Goal Bonus. For each year during the Agreement,
commencing with the year ending December 31, 2016, the Executive shall be
entitled to receive an Annual Individual Goal Bonus equal to 15% of his Salary
for such year based on meeting the individual measurable objectives for such
year set by the Chief Executive Officer of the Employer and monitored by the
Compensation Committee of the Board of Directors. If the Executive meets at
least 50% of such objectives, he shall be entitled to an Annual Individual Goal
Bonus for such year equal to 7.5% of his Salary for such year. If the Executive
meets less than 50% of such objectives, he shall not be entitled to receive any
Annual Individual Goal Bonus for such year.

 

  (iii) For purposes of this Agreement, the term “Adjusted IBIT”, as it applies
to any particular year, means that amount for such year equal to the Employer’s
Income Before Income Taxes, as determined by the Employer’s independent
auditors, using generally accepted accounting principles, and reported in the
Employer’s Consolidated Statements of Operations in its Annual Report on Form
10-K for such year filed with the Securities and Exchange Commission, subject to
such adjustments as are set forth in the Adjusted IBIT Performance Bonus Table
for such year.

 

  (iv)

If the Executive’s employment is terminated (w) by the Employer for any reason
other than Cause, (x) by the Executive for Good Reason, (y) by the Employer or
the Executive due to the Executive’s Disability or (z) by reason of the
Executive’s death, the Annual Adjusted IBIT Performance Bonus and the Annual
Individual Goal Bonus payable to the Executive or his estate, as the case may
be, accrued to the date of termination of the Executive’s employment shall be
that amount equal to (1) the sum of (A) the amount of the Annual Adjusted IBIT
Performance Bonus for such year that would have been payable to the Executive if
the Executive’s employment had not been terminated during the year, determined
in the manner set forth in Section 3(b), plus (B) the amount of the Annual
Individual Goal Bonus for such year that would have been payable to the
Executive if the Executive’s employment had not been terminated

 

6



--------------------------------------------------------------------------------

  during the year, determined in good faith by the Chief Executive Officer of
the Employer, times (2) a fraction the numerator of which is the number of
months elapsed during the year up to and including the month of termination of
the Executive’s employment and the denominator of which is 12.

The Executive shall be entitled to participate in any other annual bonus plan
maintained by the Employer for its senior executives on such terms and
conditions as may be determined from time to time by the Compensation Committee
of the Board of Directors of the Employer.

(c) Restricted Stock Issuance and Stock Option Grant. On the date of the
execution of this Agreement, or as soon thereafter as is administratively
practical, the Company, shall:

 

  (i) issue to the Executive 5,000 restricted shares of the Company’s Common
Stock pursuant to the Company’s 2000 Long-Term Incentive Plan, as it may be
amended from time to time. The restrictions on 1,667 restricted shares shall
terminate on each of December 31. 2016 and December 31, 2017 and the
restrictions on 1,666 restricted shares shall terminate on December 31, 2018.
The restrictions on such restricted shares shall be subject to earlier
termination as provided elsewhere in this Agreement.

 

  (ii) grant to the Executive an option to purchase 50,000 shares of the
Company’s Common Stock pursuant to the Company’s 2000 Long-Term Incentive Plan ,
as it may be amended from time to time, at an exercise price per share equal to
the closing price of a share of the Company’s Common Stock on December 31, 2015.
The option shall vest as to 16,667 shares on each of December 31, 2016 and
December 31, 2017 and as to 16,666 shares on December 31, 2018. The option shall
be subject to earlier vesting as provided elsewhere in this Agreement and shall
be exercisable to the extent vested and whether or not the Executive shall be an
employee of the Company at the time of exercise, but shall not be exercisable on
or after January 1, 2021 on which date the option as to any such shares as to
which the option shall not have been exercised shall terminate.

 

7



--------------------------------------------------------------------------------

(d) Expenses.

(i) The Employer shall promptly reimburse the Executive for all reasonable
out-of-pocket expenses incurred by the Executive in connection with his
employment hereunder upon submission of appropriate documentation or receipts in
accordance with the policies and procedures of the Employer as in effect from
time to time.

(ii) The Employer shall promptly reimburse the Executive, upon submission of
appropriate documentation in accordance with the policies and procedures of the
Employer as in effect from time to time, or pay directly upon submission by the
Executive to the Company of statements, up to a total of $75,000 during any
calendar year beginning with the calendar year 2016, for (y) services paid or
payable, as the case may be, by the Executive, for services rendered by any
person or persons of the Executive’s choice that the Executive retains to advise
the Executive with regard to legal, financial, investment and/or tax advice, and
the drafting of wills and trusts in connection with estate planning and
(z) premiums with respect to a life insurance policy on the life of the
Executive which policy shall be owned by the Executive and the benefits of which
shall be payable to the Executive’s beneficiaries.

(e) Pension, Welfare and Fringe Benefits. During the Term, the Executive shall
be eligible to participate in the pension, medical, disability and life
insurance plans applicable to senior executives of the Employer generally in
accordance with the terms of such plans as in effect from time to time. The
foregoing shall not be construed to limit the ability of the Employer or any of
its affiliates to amend, modify or terminate any such benefit plans, policies or
programs at any time and from time to time.

(f) Vacation. During each year of the Term the Executive shall be eligible for
thirty (30) days paid vacation, in accordance with the policies periodically
established by the Board for similarly situated senior executives of the
Employer.

(g) Automobile Use. During the Term Employer shall provide the Executive with an
Audi A8L or similar vehicle and reimbursement of expenses incurred in connection
therewith.

4. Termination of Employment. Subject to the notice and other provisions of this
Section 4, the Employer shall have the right to terminate the Executive’s
employment hereunder, and the Executive shall have the right to resign, at any
time for any reason or for no stated reason.

(a) Termination for Cause; Resignation Without Good Reason.

(i) If, prior to the expiration of the Term, the Executive’s employment is
terminated by the Employer for “Cause” (as defined below) or if the Executive
resigns from his employment hereunder other than for “Good Reason” (as defined
below), the Executive shall be entitled to the following amounts only:
(A) payment of his Salary accrued up to and including the date of termination or
resignation

 

8



--------------------------------------------------------------------------------

of his employment, (B) payment in lieu of any accrued but unused vacation time,
and (C) payment of any unreimbursed expenses (collectively, the “Accrued
Obligations”). Except to the extent required by the terms of the programs
described in Section 3(e) or applicable law, the Executive shall have no further
right under this Agreement or otherwise to receive any other compensation or to
participate in any other plan, program or arrangement after such termination or
resignation of employment. Notwithstanding anything to the contrary in this
Agreement, the Executive shall be entitled to exercise any then outstanding
stock options granted to the Executive that shall have vested on or prior to
such termination or resignation of employment.

(ii) “Cause” means (i) the Executive is convicted of a felony involving moral
turpitude or (ii) the Executive is guilty of willful gross neglect or willful
gross misconduct in carrying out his duties under this Agreement, resulting, in
either case, in material economic harm to the Employer.

(iii) “Good Reason” means the occurrence of any of the following without the
Executive’s prior written consent: (a) a reduction in the Executive’s salary
unless such reduction is in connection with a company-wide reduction in
officers’ salaries; (b) a material diminution in the Executive’s duties, or the
assignment to the Executive of duties materially inconsistent with his
authority, responsibilities and reporting requirements as set forth in Section 1
of this Agreement; (c) a material diminution in the Executive’s authority,
responsibilities or reporting requirements as set forth in Section 1 of this
Agreement; (d) the failure of the Board or a nominating committee thereof to
nominate the Executive for election to the Board or as Vice-Chairman of the
Board and Chief Operating Officer; (e) the Employer, the Board or any person
controlling the Employer requires the Executive to relocate his principal place
of employment to a location other than New York, New Jersey or Connecticut
unless such relocation is temporary or the result of exigent circumstances;
(f) the failure of the Employer to obtain the assumption in writing of its
obligations to perform this Agreement by any successor to all or substantially
all of the business or assets of the Employer not later than the effective date
of such transaction; or (g) a material breach of this Agreement by the Employer.
In the event that the Executive elects to terminate the Agreement for Good
Reason, he shall notify the Employer in writing of the grounds for such
termination within thirty (30) days of the commencement of such condition and
the Employer shall have twenty (20) days from receipt of such notice to cure
such condition.

(iv) Termination of the Executive’s employment for Cause shall be communicated
by delivery to the Executive of a written notice from the Employer stating that
the Executive will be terminated for Cause, specifying the particulars thereof
and the effective date of such termination. The date of a resignation by the
Executive without Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Employer; provided, however, that the
Executive shall provide at least 30 days’ advance written notice of resignation
without Good Reason.

 

9



--------------------------------------------------------------------------------

(b) Involuntary Termination.

(i) If, prior to the expiration of the Term, the Executive’s employment is
terminated (w) by the Employer for any reason other than Cause, (x) by the
Executive for Good Reason, (y) by the Employer or the Executive due to the
Executive’s Disability or (z) by reason of the Executive’s death (such a
resignation or termination being hereinafter referred to as an “Involuntary
Termination”), the Executive shall be entitled to payment of the Accrued
Obligations. In addition, in the event of the Executive’s Involuntary
Termination, the Employer shall, conditioned upon the Executive’s execution of a
customary release of all claims against the Employer and its officers,
directors, shareholders and affiliates, if any, in a form prescribed by the
Employer, pay to the Executive as severance (the “Involuntary Termination
Severance Payments”) the following amounts:

 

  (x) 3.0 times the Salary,

 

  (y) 3.0 times the average of the sum of (A) the Annual Adjusted IBIT
Performance bonus and (B) the Annual Individual Goal Bonus paid by the Employer
to the Executive, with respect to each of the two immediately preceding years,
and

 

  (z) the Annual Adjusted IBIT Performance Bonus accrued to the date of
Termination calculated in accordance with Section 3(b).

The Employer shall pay to the Executive (1) the amounts referred to in clauses
(x) and (y) in cash, in a lump sum within 30 days of such termination and
(2) the amount referred to in clause (z) within 10 days of the Employer filing
with the Securities and Exchange Commission its Annual Report on Form 10-K for
the year in which such termination occurs; provided, however if the date
established by the Internal Revenue Service (the “IRS Payment Date”) by which
such payment must be made in order for the Employer to deduct the amount of the
Adjusted IBIT Performance Bonus for such year is earlier, the Employer shall
pay, (i) if the Employer can determine such amount by the IRS Payment Date, such
amount prior to the IRS Payment date or (ii) if the Employer cannot determine
such amount by the IRS Payment Date, 90% of the Employer’s good faith estimate
of such amount by the IRS Payment Date and the balance, if any, as soon
thereafter as the Employer can determine such amount. If, however, 90% of the
Employer’s good faith estimate of such amount is more than the Adjusted IBIT
Performance Bonus for such year, the Executive shall promptly return such excess
to the Employer as soon as the Employer shall notify the Executive of the amount
of such excess. In addition, in the event of the Executive’s Involuntary
Termination, all of the Executive’s then-outstanding stock options shall be
immediately vested and exercisable and all restrictions on the Executive’s
restricted shares shall immediately terminate.

(ii) In the event of the Executive’s Involuntary Termination, the Executive
shall continue to participate on the same terms and conditions as are in effect
immediately prior to such termination or resignation and at the Employer’s
expense in the Employer’s health and medical plans and any other benefits
provided to the Executive pursuant to Section 3(e) above at the time of such
Involuntary Termination until the end

 

10



--------------------------------------------------------------------------------

of the Term or until the Executive obtains other employment, whichever occurs
first. Anything herein to the contrary notwithstanding, the Employer shall have
no obligation to continue to maintain any plan, program or level of benefits
solely as a result of this Agreement.

(iii) The date of termination of employment without Cause shall be the date
specified in a written notice of termination from the Employer to the Executive.
The date of resignation for Good Reason shall be the date specified in a written
notice of resignation from the Executive to the Employer, provided, however,
that no such written notice shall be effective unless the cure period specified
in Section 4(a)(iii) (if applicable) above has expired without the Employer
having corrected the event or events subject to cure.

(c) Involuntary Termination in Connection with Certain Changes in Control.

If, prior to the expiration of the Term, the Employer undergoes a “Change in
Control” (as defined below), and either (x) the Executive’s employment is
thereafter terminated under circumstances that would constitute an Involuntary
Termination or (y) the Executive undergoes an Involuntary Termination and within
90 days of the Involuntary Termination, the Employer executes a definitive
agreement to enter into a transaction the consummation of which would result in
a “Change in Control” and such transaction is actually consummated, all of the
Executive’s then-outstanding stock options shall be immediately vested and
exercisable and all restrictions on the Executive’s restricted shares shall
immediately terminate and the Executive shall be entitled to payment of the
Accrued Obligations and, conditioned upon his execution of a customary release
of all claims against the Employer, successor, officers, directors, employees
and its affiliates, if any, in a form prescribed by the Employer, the Severance
Payments. In addition, the Executive shall be entitled to the continuation of
benefits in accordance with the terms of Section 3(e). The Employer shall make
the payments and provide the benefits to be paid and provided under this
Agreement; provided, however, if all or any portion of the payments and benefits
provided under this Agreement, either alone or together with other payments and
benefits which the Executive receives or is then entitled to receive from the
Employer or otherwise, would constitute a “parachute payment” within the meaning
of Section 280G of the Code (or a similar or successor provision), the Employer
shall reduce such payments hereunder and such other payments to the extent
necessary so that (A) no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code (or a similar or successor provision); and,
(B) by reason of such reduction, the net after-tax benefit to the Executive
shall exceed the net after-tax benefit if such reduction were not made. The
determination of whether the payments shall be reduced as provided in this
Section 4(c) and the amount of such reduction shall be made at the Employer’s
expense by a public accounting firm retained by the Employer at the time the
calculation is to be performed, the selection of which is agreed to by the
Executive, such agreement not to be unreasonably withheld (the “Accounting
Firm”). The Accounting Firm shall provide its determination, together with
detailed supporting calculations and documentation to the Employer and the
Executive within twenty (20) business days of the payment of the initial
installment of the Change

 

11



--------------------------------------------------------------------------------

in Control Severance Payment, or within such time as is administratively
practical. The Executive may review these calculations for a period of twenty
days and may retain another accounting firm (at his own expense) for such review
and submit objections during such twenty-day review period.

(i) “Change in Control” means (A) the consummation of a merger or consolidation
of the Employer with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s issued shares or securities outstanding immediately after
such merger, consolidation or other reorganization is owned by persons who were
not shareholders of the Employer 180 days prior to such merger, consolidation or
other reorganization; (B) the sale, transfer or other disposition of all or
substantially all of the Employer’s assets; (C) a change in the composition of
the Board, as a result of which fewer than 50% of the incumbent directors are
directors who had been directors of the Employer on the date 24 months prior to
the date of the event that may constitute a Change in Control (for example, the
current Board has ten directors, a change of six Directors shall constitute a
Change in Control); (D) any transaction as a result of which any person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), directly or indirectly, of securities
of the Employer representing at least 50% of the total voting power represented
by the Employer’s then outstanding voting securities (e.g., issued shares). The
term “person” shall have the same meaning as when used in Sections 13(d) and
14(d) of the Exchange Act but shall exclude (i) a trustee or other fiduciary
holding securities under an employee benefit plan of the Employer or of any
subsidiary of the Employer and (ii) a company owned directly or indirectly by
the shareholders of the Employer in substantially the same proportions as their
ownership of the ordinary shares of the Employer.

(d) Termination Due to Disability. In the event of the Executive’s Disability
prior to the expiration of the Term, either the Employer or the Executive shall
be entitled to terminate Executive’s employment. In the event that Executive
elects to terminate his employment due to disability, such termination
nevertheless shall be deemed to be an Involuntary Termination and the Executive
shall be entitled to payment of the Accrued Obligations, the Severance Payments
and any disability benefits that are provided under the terms of any plan,
program or arrangement referred to in Section 3(e) applicable to the Executive
at the time of his Disability. In addition, in the event the Executive’s
employment is terminated due to Disability, all of the Executive’s
then-outstanding stock options shall be immediately vested and exercisable and
all restrictions on the Executive’s restricted shares shall immediately
terminate.

“Disability” shall mean any physical, mental, emotional, physiological or other
condition that restricts or threatens to restrict the Executive’s ability
substantially to perform his duties and responsibilities under this Agreement.
Any dispute as to whether or not the Executive is disabled within the meaning of
the preceding sentence shall be resolved by a physician or other health care
professional selected in good faith by the Executive, and approved by the
Employer’s Board of Directors, which approval shall not be unreasonably
withheld, and the determination of such physician or other health care
professional shall be final and binding upon both the Executive and the
Employer.

 

12



--------------------------------------------------------------------------------

(e) Death. Except as provided in Sections 4(b)(ii), 4(c)(ii) and this
Section 4(e), no Salary or benefits shall be payable under this Agreement
following the date of the Executive’s death prior to the expiration of the Term.
In the event of the Executive’s death, the Accrued Obligations and the Severance
Payments shall be paid to the Executive’s Beneficiary within 30 days of such
termination. The Executive’s Beneficiary shall also be entitled to any death
benefits that are provided under the terms of any plan, program or arrangement
referred to in Section 3(e) applicable to the Executive at the time of death. In
addition, in the event of the Executive’s death, all of the Executive’s
then-outstanding stock options shall be immediately vested and exercisable.

(f) Termination upon Expiration of Term. If the Executive’s employment is
terminated by reason of the expiration of the Term, the Executive shall be
entitled to payment of the Accrued Obligations. In addition, in such event, the
Employer shall, conditioned upon the Executive’s execution of a customary
release of all claims against the Employer and its officers, directors,
shareholders and affiliates, if any, in a form prescribed by the Employer, pay
to the Executive as severance (the “Term Expiration Severance Payment”) that
amount equal to:

 

  (y) 1.0 times the Salary, plus

 

  (z) the average of the sum of (A) the Annual Adjusted IBIT Performance Bonus
and (B) the Annual Individual Goal Bonus paid by the Employer to the Executive,
with respect to the year ending on the date on which the Executive’s employment
is terminated by reason of the expiration of the Term and each of the two
immediately preceding years.

The Employer shall pay to the Executive such amount in cash, in a lump sum
within ten days of the Employer filing with the Securities and Exchange
Commission its Annual Report on Form 10-K for the year in which such termination
occurs; provided, however if the date established by the Internal Revenue
Service (the “IRS Payment Date”) by which such payment must be made in order for
the Employer to deduct the amount of the Adjusted IBIT Performance Bonus for
such year is earlier, the Employer shall pay, (i) if the Employer can determine
such amount by the IRS Payment Date, such amount prior to the IRS Payment date
or (ii) if the Employer cannot determine such amount by the IRS Payment Date,
90% of the Employer’s good faith estimate of such amount by the IRS Payment Date
and the balance, if any, as soon thereafter as the Employer can determine such
amount. If, however, 90% of the Employer’s good faith estimate of such amount is
more than the Adjusted IBIT Performance Bonus for such year, the Executive shall
promptly return such excess to the Employer as soon as the Employer shall notify
the Executive of the amount of such excess. In addition, in such event, all of
the Executive’s then outstanding stock options shall be immediately vested and
exercisable.

(g) Beneficiary. For purposes of this Agreement, “Beneficiary” shall mean the
person or persons designated in writing by the Executive to receive benefits
under a plan, program or arrangement or to receive the Severance Payments, if
any, in the event of the

 

13



--------------------------------------------------------------------------------

Executive’s death, or, if no such person or persons are designated by the
Executive, the Executive’s estate. No Beneficiary designation shall be effective
unless it is in writing and received by the Employer prior to the date of the
Executive’s death.

(h) No Mitigation; No Offset. In the event of any termination of his employment
hereunder, by the Employer without Cause or by the Executive for Good Reason,
the Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation
provided to the Executive in any subsequent employment.

5. Protection of the Employer’s Interests.

Restrictive Covenants; Injunctive Relief. The Executive acknowledges and agrees
that (i) the principal business of the Employer is the design, importation and
distribution of a broad range of household cutlery, kitchenware, tabletop,
cutting boards, pantryware and bakeware products; (ii) he is one of the limited
number of persons who has developed, and will continue to develop, that
business; (iii) the business of the Employer is conducted throughout the United
States; (iv) his work for the Employer has included the identification and
solicitation of present and prospective suppliers and customers and the
maintenance of supplier and customer relationships and goodwill; (v) the
suppliers and customers of the Employer are engaged in supplying and purchasing
various types of houseware products including cutlery, kitchenware, tabletop,
cutting boards, pantryware and bakeware products; (vi) his work for the Employer
has provided him, and will continue to provide him, with confidential and
proprietary information including customer and supplier lists and marketing
strategies; and (vii) the business of the Employer and the potential for its
continued success have been, and will continue to be, dependent on unique
personal skills of the Executive and his diligent efforts in implementing those
skills on behalf of the Employer and in this regard the services to be provided
by him are special, unique and extraordinary. Accordingly, in order to induce
the Employer to enter into this Agreement, the Executive covenants and agrees
that:

(a) During the Term and for a period of five years thereafter (together, the
“Restricted Period”), the Executive shall not:

(i) engage in the business of importing or distributing any cutlery,
kitchenware, tabletop, cutting boards, pantryware or bakeware products
whatsoever or any other houseware products related to or competitive with the
products distributed by the Employer or any of its subsidiaries or engage in any
other business engaged in by the Employer or any of its subsidiaries at the time
or at any time during the immediately preceding twelve-month period (the
“Prohibited Activity”) in the United States for his own account; (b) directly or
indirectly enter the employ of, or render any services to, any Person engaged in
any Prohibited Activity in the United States; (c) have an interest in any Person
engaged in any Prohibited Activity in the United States, directly or indirectly,
as an individual, partner, shareholder, officer, director, principal, agent,
employee, trustee, consultant or in any other relationship or capacity;
provided, however, that the Executive

 

14



--------------------------------------------------------------------------------

may own directly, or indirectly, solely as an investment, securities of any
Person which are traded on any national securities exchange or in the
over-the-counter market if the Executive (x) is not a controlling Person of, or
a member of a group that controls, the Person or (y) does not directly or
indirectly, own 5% or more of any class of securities of the Person;

(ii) directly or indirectly hire, engage or retain any Person who at any time
within the immediately preceding two (2) year period was a supplier, client or
customer of the Employer or any of its subsidiaries, or directly or indirectly
solicit, entice or induce any Person to become, a supplier, client or customer
of any other Person engaged in any Prohibited Activity; or

(iii) directly or indirectly hire, employ or retain any person who at any time
within the immediately preceding two (2) year period was an employee of the
Employer or any of its subsidiaries or directly or indirectly solicit, entice,
induce or encourage any such person to become employed by any other Person.

(b) During the Restricted Period, the Executive shall keep secret and retain in
strictest confidence, and shall not use for the benefit of himself or any other
Person except in connection with the business and affairs of the Employer, all
confidential or proprietary information of the Employer and its subsidiaries,
including, without limitation, trade “know-how”, secrets, consultant contracts,
supplier lists, customer lists, pricing policies, cost information, operational
methods, marketing plans or strategies, product development techniques or plans,
business acquisition plans, new personnel plans, methods of manufacture,
technical processes, designs and design projects and other business affairs of
the Employer and its subsidiaries learned by the Executive heretofore or during
the Term of this Agreement, and shall not disclose them to anyone outside the
Employer and its subsidiaries, either during or after his employment by the
Employer, except as required in the course of performing duties hereunder or
with the Employer’s express written consent; provided, however, that the
Executive shall not be bound by the restrictive obligations of this Section 5(b)
with respect to any matter that is or becomes publicly known through no act of
the Executive or that is permitted by Section 5(a). All memoranda, reports,
notes, customer or supplier lists, correspondence, records and other documents
(and all copies) made or compiled by the Executive, or made available to the
Executive, concerning the business of the Employer or any of its subsidiaries
shall be the Employer’s property and shall be delivered to the Employer promptly
upon the termination of the Term.

(c) The Executive hereby acknowledges that the covenants of the Executive
contained in Sections 5(a) and (b) (the “Restrictive Covenants”) are reasonable
and valid in all respects and that the Employer is entering into this Agreement
in reliance, inter alia, on his acknowledgment. If the Executive breaches, or
threatens to commit a breach of, any of the Restrictive Covenants, the Employer
shall have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any breach or threatened breach will cause irreparable injury to the
Employer and that money damages will not provide an adequate remedy to the
Employer. If any court determines that any of the Restrictive Covenants, or any
part is invalid or unenforceable, the remainder of the Restrictive Covenants
shall not thereby be affected and shall be given full effect, without regard to
the invalid portions; and if any court construes any of the Restrictive
Covenants,

 

15



--------------------------------------------------------------------------------

or any part to be unenforceable because of the duration of the provision, the
scope of the restrictions, or the area covered thereby, the court shall have the
power to reduce the duration or area of the provision and, in its reduced form,
the provision shall then be enforceable and shall be enforced.

(d) For purposes of this Section 5, the term “Person” shall mean an individual,
partnership, joint venture, corporation, trust, unincorporated association,
other business entity or government or department, agency or instrumentality
(whether domestic or foreign).

6. Indemnification; Insurance.

(a) The Employer agrees that if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Employer or is or was serving
at the request of the Employer as a director, officer, member, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, the Executive shall be
indemnified and held harmless by the Employer to the fullest extent legally
permitted or authorized by the Employer’s certificate of incorporation or bylaws
or resolutions of the Employer’s Board against all cost, expense, liability and
loss (including, without limitation, attorneys’ fees, judgments, fines, ERISA
excise taxes or other liabilities or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Executive in connection
therewith, and such indemnification shall continue as to the Executive even if
he has ceased to be a director, member, employee or agent of the Employer or
other entity and shall inure to the benefit of the Executive’s heirs, executors
or administrators (the “Indemnified Claims”). Provided that the Executive
provides the Employer with prompt notice of any such Proceeding or Indemnified
Claim, then the Employer shall advance to the Executive all reasonable attorneys
fees and expenses incurred by him in connection with a Proceeding or Indemnified
Claim within a reasonable time after submission of reasonable documentation of
such fees and expenses. Such request shall include an undertaking by the
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled by law to be indemnified against such fees
and expenses.

(b) Participation by the Employer. The Employer shall be entitled to participate
in any litigation or Proceeding relating to any Indemnified Claims, and after
notice from the Employer to the Executive, to assume the defense of such
litigation or Proceeding and Indemnified Claim with counsel of its choice at its
expense; provided, that such notice shall include an acknowledgment of the
Employer’s obligation to indemnify the Executive with respect to such Proceeding
and Indemnified Claim.

 

16



--------------------------------------------------------------------------------

(c) Right to Settle. The Employer shall have the right to settle any litigation,
proceeding or claim against the Executive exclusively for money damages as, and
to the extent, to which the Employer is liable for indemnification as long as
the Executive receives a release from all parties to such litigation.
Notwithstanding the foregoing, neither the Employer nor the Executive may settle
or compromise any claim over the objection of the other unless the settling
party settles such claim at no cost to the other party and obtains a full and
unconditional release of the other party; provided, that the consent to
settlement or compromise shall not be unreasonably withheld.

(d) The Employer shall furnish the Executive with coverage under the Employer’s
customary director and officer indemnification arrangements in accordance with
the Employer’s by-laws and its D&O insurance policies, as in effect from time to
time for Executives or Directors at his level.

7. General Provisions.

(a) No Other Severance Benefits. Except as specifically set forth in this
Agreement, the Executive covenants and agrees that he shall not be entitled to
any other form of severance benefits from the Employer, including, without
limitation, benefits otherwise payable under any of the Employer’s regular
severance plans or policies, in the event his employment ends for any reason
and, except with respect to obligations of the Employer expressly provided for
herein, the Executive unconditionally releases the Employer and its subsidiaries
and affiliates, and their respective directors, officers, employees and
stockholders, or any of them, from any and all claims, liabilities or
obligations under any severance or termination arrangements of the Employer or
any of its subsidiaries or affiliates.

(b) Tax Withholding. Section 409A. All amounts paid to Executive hereunder shall
be subject to all applicable federal, state and local wage withholding. This
Agreement is intended to comply with the requirements of Section 409A of the
Code (“409A”) and shall in all respects be administered in accordance with 409A.
The parties agree that if any payment or the provision of any amount, benefit or
entitlement hereunder at the time specified in this Agreement would subject
Executive to any additional tax or interest or penalties under 409A and its
implementing regulations or guidance, the payment or provision of such amount,
benefit or entitlement shall be postponed to the earliest commencement date on
which the payment or the provision of such amount, benefit or entitlement could
be made without incurring such additional tax, interest or penalties (including
delaying payment of any severance to the earliest possible payment date which is
consistent with 409A). In addition, to the extent that any regulations or
guidance issued under 409A (after application of the previous provision of this
paragraph) would result in Executive being subject to the payment of interest,
penalties or any additional tax under 409A, the Employer and Executive agree, to
the extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest, penalties or additional tax under 409A, which
amendment shall be reasonably determined in good faith by the Employer and
Executive and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit

 

17



--------------------------------------------------------------------------------

to Executive and the Employer of the applicable provision without violating the
provisions of 409A. Notwithstanding anything in this Agreement to the contrary,
payments or distributions may only be made under this Agreement upon an event
and in a manner permitted by 409A or an applicable exemption. All payments not
otherwise exempt from 409A which are to be made after a termination of
employment under this Agreement may only be made after a “separation from
service” under 409A. In no event may Executive, directly or indirectly,
designate the calendar year of any payment hereunder. All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of 409A, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit. If upon Executive’s “separation
from service” (within the meaning of 409A) from the Employer, Executive is then
a “specified employee” (as defined by and determined in accordance with 409A),
then solely to the extent necessary to comply with 409A and avoid the imposition
of taxes under 409A, the Employer shall defer payment of “nonqualified deferred
compensation,” subject to 409A, which is payable as a result of and would
otherwise be paid within six (6) months following such separation from service,
until the earlier of (a) the first business day of the seventh month after
Executive’s separation from service, or (b) ten (10) days after the Employer
receives written notice of Executive’s death. All such delayed payments shall be
paid in a lump sum without accrual of interest. To the extent permissible by
law, each payment and each installment described in this Agreement shall be
considered a separate payment from each other payment or installment for
purposes of 409A.

(c) Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery, or certified mail, return receipt requested, or
(if to the Employer) by telex or facsimile, in any case delivered to the
applicable address set forth below:

 

  (i) To the Employer:

Chief Executive Officer

Lifetime Brands, Inc.

1000 Stewart Avenue

Garden City, NY 11530-4814

 

  (ii) To the Executive:

Ronald Shiftan

 

18



--------------------------------------------------------------------------------

or to such other persons or other addresses as either party may specify to the
other in writing.

(d) Representation by the Executive. The Executive represents and warrants that
his entering into this Agreement does not, and that his performance under this
Agreement will not, violate the provisions of any agreement or instrument to
which the Executive is a party or any decree, judgment or order to which the
Executive is subject, and that this Agreement constitutes a valid and binding
obligation of the Executive in accordance with its terms. Breach of this
representation will render all of the Employer’s obligations under this
Agreement void ab initio.

(e) Representation by the Employer. The Employer represents that (i) the
execution of this Agreement and the provision of all benefits and grants
provided herein have been duly authorized by the Employer, including, where
necessary, by the Employer’s Board and its Compensation Committee, (ii) to the
best of its knowledge, the execution, delivery and performance of this Agreement
does not violate any law, regulation, order, decree, agreement, plan or
corporate governance document of the Employer, and (iii) upon the execution and
delivery of this Agreement, it shall be the valid and binding obligation of the
Employer enforceable in accordance with its terms.

(f) Assignment; Assumption of Agreement. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
setoff by the Executive in respect of any claim, debt, obligation or similar
process, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representatives. This Agreement shall be binding upon and shall
inure to the benefit of the Employer, its successors and assigns. The Employer
will require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation, operation of law or otherwise) to all or substantially
all of the business or assets of the Employer to assume expressly and to agree
to perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession or assignment had
taken place. The term “the Employer” as used herein shall include any such
successors and assigns.

(g) Amendment. No provision of this Agreement may be amended, modified, waived
or discharged unless such amendment, modification, waiver or discharge is agreed
to in writing and signed by the parties hereto. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

(h) Severability. If any term or provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) the invalid or
unenforceable term or provision shall be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision.

 

19



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (determined without regard to
the choice of law provisions thereof), and the parties consent to jurisdiction
in the United States District Court for the Southern District of New York.

(j) Entire Agreement. This Agreement contains the entire agreement of the
Executive, the Employer and any predecessors or affiliates thereof with respect
to the subject matter hereof and all prior agreements, term sheets,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof are superseded hereby.

(k) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.

 

LIFETIME BRANDS, INC. By:  

/s/ Jeffrey Siegel

  Name: Jeffrey Siegel   Title: CEO EXECUTIVE  

/s/ Ronald Shiftan

  Ronald Shiftan

 

21